September 26, 2008


Ms. Renuka V. Jain
Renuka V. Jain & Associates, P.C.
P.O. Box 3265
Sugarland, TX 77487-3265
Mr. J. Cary Gray
Looper Reed & McGraw, P.C.
1300 Post Oak Blvd., Suite 2000
Houston, TX 77056

RE:   Case Number:  06-0162
      Court of Appeals Number:  14-04-00790-CV
      Trial Court Number:  2002-25431

Style:      DONALD DAVIS
      v.
      FISK ELECTRIC COMPANY, FISK TECHNOLOGIES & FISK MANAGEMENT, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Ed Wells           |
|   |Mr. Charles Bacarisse  |
|   |Ms. Virginia K.        |
|   |Hoelscher              |
|   |Ms. Allecia            |
|   |Lindsey-Pottinger      |